Citation Nr: 0106571	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disability involving 
bone loss, muscle spasm, vision problems, throat problems, 
vertigo, loss of balance, migraine headaches, and an 
inability to grasp objects as a result of exposure to 
ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal. 

The August 1998 rating decision also denied five other claims 
for service connection, which the veteran included in his 
notice of disagreement.  In a VA Form 9 (Appeal to Board of 
Veterans' Appeals) submitted in October 1999, however, the 
veteran indicated that he only wished to appeal the issue of 
entitlement to service connection for a disability involving 
bone loss, muscle spasm, vision problems, throat problems, 
vertigo, loss of balance, migraine headaches, and an 
inability to grasp objects as a result of exposure to 
ionizing radiation.  Therefore, the other five issues are 
dismissed without prejudice.  See 38 C.F.R. § 20.204(c) 
(2000).


REMAND

The veteran claims that he currently suffers from a 
disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects as a result of 
exposure to ionizing radiation while stationed at Los Alamos, 
New Mexico, at the TRINITY site during his period of active 
military service from April 1946 to October 1947.  The Board 
finds, however, that additional development in needed before 
it can adjudicate this claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A.   §§ 5103A and 5107(a)); see also VAOPGCPREC 11-2000 
(November 27, 2000).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
includes the difficult burden of tracing causation to a 
condition or event during service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000); see Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) (West 1991) and 38 
C.F.R. § 3.309(d)(3) (2000).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
regulation include various kinds of cancer.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2) (2000), as 
amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 
years or more after service in an ionizing radiation exposed 
veteran may also be service connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer and 
parathyroid adenoma.  38 C.F.R. § 3.311(b).  In addition, 
other claimed diseases may be considered radiogenic if the 
claimant has cited or submitted competent scientific or 
medical evidence which supports that finding.  38 C.F.R. § 
3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R.               § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted from 
in-service radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from April 1946 to October 1947.  The record 
shows that he was stationed at Los Alamos, New Mexico, at the 
TRINITY site, where he allegedly guarded a crater and 
assisted in the maintenance of a nearby facility for visiting 
crews.  In a March 2000 letter, the Defense Threat Reduction 
Agency (DTRA) stated that project TRINITY was an atmospheric 
nuclear testing site conducted at the Alamogordo Bombing 
Range in New Mexico from July 16, 1945, to August 6, 1945.  
DTRA then indicated that the veteran's period of service 
which occurred after testing was complete precluded a finding 
that he was a participant of project TRINITY, as defined.  It 
was further noted that a search of available dosimetry date 
showed no record of exposure.  As a result, DTRA made no 
attempt to provide a dose estimate with respect to the 
veteran's possible radiation exposure. 

The Board notes that it is not bound by the DTRA's 
determination that the veteran was not exposed to radiation 
in service.  For VA purposes, a veteran is determined to have 
been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed.  38 C.F.R. § 3.311(b)(1)(i) (emphasis added).  
Although it appears that the veteran did not participate in 
atmospheric testing of nuclear weapons at project TRINITY, as 
he was not stationed at that site until after testing was 
complete, the regulation does not require that the veteran be 
present during nuclear testing.  In addition to participation 
in the atmospheric testing of nuclear weapons, the regulation 
also states, "or other activities as claimed."  Id.  The 
fact that the veteran believes he was exposed to radiation by 
being at the site shortly after nuclear testing was complete 
meets the requirements under 38 C.F.R. § 3.311(b)(1)(i).

Next, the Board notes that the veteran's claimed disability 
involving bone loss, muscle spasm, vision problems, throat 
problems, vertigo, loss of balance, migraine headaches, and 
an inability to grasp objects is not a disease specific to 
radiation exposed veteran's listed under 38 C.F.R. § 
3.309(d).  In addition, this disability is not included in 
the list of radiogenic diseases under 38 C.F.R. § 3.311.  
Under 38 C.F.R. § 3.311(b)(4), however, if a claim is based 
on a disease other than one of those listed in paragraphs 
(b)(2) or (b)(3) of this section, VA shall nevertheless 
consider the claim under the provisions of this section 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease. 

It appears that medical evidence may exist which indicates 
that the disability at issue constitutes a radiogenic 
disease.  Although not in the record, the veteran has 
indicated that a Dr. Guler, a VA physician, attributed his 
disability to a damaged immune system as a result of exposure 
to radiation in service.  Under these circumstances, the 
Board finds that Dr. Guler should review the claims file and 
provide an opinion concerning the nature and etiology of the 
veteran's disability involving bone loss, muscle spasm, 
vision problems, throat problems, vertigo, loss of balance, 
migraine headaches, and an inability to grasp objects.  Dr. 
Guler should also provide an opinion concerning the date of 
onset, if possible, and whether this condition is at least as 
likely as not related to the veteran's period of military 
service. 

If, and only if, Dr. Guler determines that the disability at 
issue is a radiogenic disease, additional development as 
required under 38 C.F.R. § 3.311 should be performed.  In 
this regard, the RO should undertake any necessary 
development deemed necessary to determine the veteran's 
service radiation dose, if any.  The RO should forward the 
claims folder to the Under Secretary for Health for 
preparation of a radiation dose estimate for the veteran for 
the period from April 1946 to October 1947.  38 C.F.R. § 
3.311(a)(2).  

Next, according to 38 C.F.R. § 3.311, if it is determined 
that: (1) a veteran was exposed to ionizing radiation as a 
result of onsite participation in the atmospheric testing of 
nuclear weapons detonations; (2) the veteran subsequently 
developed a radiogenic disease; and (3) that disease first 
became manifest within the period specified in paragraph 
(b)(5) of this section (in this case, 5 years or more after 
exposure), the claim will be referred to the Under Secretary 
for Benefits for an opinion as to whether it is at least as 
likely as not that a relationship exists between the disease 
and the radiation exposure.  If any of the foregoing three 
requirements have not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation.  38 C.F.R. § 3.311(b),(c).  

When the claim is referred, the Under Secretary for Benefits 
"shall consider the claim with reference to the factors 
specified in paragraph (e) of this section and may request an 
advisory opinion from the Under Secretary for Health."  38 
C.F.R.          § 3.311(c)(1).  After referring to these 
factors, the Under Secretary for Benefits must then determine 
the likelihood that the claimant's exposure to radiation in 
service resulted in the current radiogenic disease.  See 38 
C.F.R. § 3.311(c)(1).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that Dr. Guler 
review the veteran's claims file and 
provide an opinion concerning the nature 
and etiology of his disability involving 
bone loss, muscle spasm, vision problems, 
throat problems, vertigo, loss of 
balance, migraine headaches, and an 
inability to grasp objects.  In 
particular, Dr. Guler should state 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
this disability is a radiogenic disease.  
Dr. Guler should also state when this 
disability first became manifest, if 
possible, and whether it is at least as 
likely as not related to service.  All 
pertinent findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report. 

2.  If, and only if, Dr. Guler determines 
that the disability at issue is a 
radiogenic disease, the RO should 
undertake all appropriate evidentiary 
development under the provisions of 38 
C.F.R. § 3.311, prior to forwarding the 
claim for review to the VA's Under 
Secretary for Benefits, who should 
consider the factors set forth in 38 
C.F.R. § 3.311. 

3.  The RO should ensure that all 
notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met.  
Thereafter, when the development 
requested has been completed, the case 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




